Citation Nr: 0829131	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-27 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical spine disability.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The veteran had active service from July 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for cervical spondylosis with 
neurological defect.  By way of history , the Board notes 
that the claim for service connection for a cervical 
disability has previously been addressed by the Board in 
decisions dated in March 2002 and November 2004.  In a 
January 2005 letter, submitted along with VA treatment 
records, the veteran's representative essentially asserted 
that service connection for a cervical spine disability 
should be granted.  The Board sent the letter and treatment 
records to the RO, and the RO interpreted those documents as 
a request to reopen the claim for service connection for a 
cervical spine disability.  

As noted above, by August 2005 rating decision, the RO denied 
service connection for cervical spondylosis with neurological 
defect.  In the July 2006 Statement of the Case, however, the 
RO determined that new and material evidence had been 
received to reopen the claim, and after considering the claim 
on the merits, denied service connection for cervical 
spondylosis.  Thus, the Board concludes that the issue on 
appeal is as stated on the front page of this decision.  In 
that regard, the Board notes that before we may reopen a 
previously denied claim, we must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  Barnett v. Brown, 8 Vet. App. 1 (1995); 83 
F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  




FINDINGS OF FACT

1.  In a November 2004 decision, the Board denied service 
connection for a cervical spine disability, essentially based 
upon a finding that the preponderance of the competent 
evidence did not show that the veteran's cervical spine 
disability was related to service.  The veteran did not take 
a judicial appeal from the November 2004 Board decision, and 
it was therefore final.

2.  Evidence received subsequent to the final November 2004 
Board decision was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a 
cervical spine disability.

3.  The competent and probative medical evidence of record 
preponderates against a finding that a cervical spine 
disability was present in service, that arthritis of the 
cervical spine was manifested within one year after service, 
or that any current cervical spine disability is causally 
related to service or any incident of service.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final November 2004 Board decision, and, therefore, the claim 
for service connection for a cervical spine disability is 
reopened.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  A cervical spine disability was not incurred in or 
aggravated by the veteran's active military service, nor may 
cervical arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert.granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in January 2004 and in February 
2005 that fully addressed the notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the veteran was also asked to submit evidence 
and/or information in his possession to the RO.  Finally, the 
Board notes the RO sent the veteran a letter in December 2006 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.

The Board also notes that in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  In this case, by letter dated in February 2005, the 
veteran has been informed of the evidence necessary to 
establish his eligibility for VA benefits and of the 
necessity of presenting new and material evidence along with 
that definition.  Thus, the Board concludes that the 
notification received by the veteran adequately complied with 
the VCAA and subsequent interpretive authority, and that he 
has not been prejudiced by the notice and assistance 
provided.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's VA treatment records and scheduled him for VA 
examinations.  In addition, the Board obtained an IME 
(independent medical expert) opinion in this matter.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Factual Background

Service treatment records (STRs) show that the veteran was 
seen in September 1950 with lumbago and a common cold.  Other 
STRs, including the June 1952 separation examination report, 
are negative for any abnormality of the cervical spine.

VA medical records from April 1975 indicated that the veteran 
had been involved in an automobile accident in April 1974.  
Clinical notes state that he was seen in the emergency room 
and complained of numbness to the right fingers at the time 
of the accident, and had muscle spasms on the right lateral 
spine area.  He also complained of pain from the shoulders to 
the ankles.  It was reported that the consulting orthopod 
stated that the ailment was not due entirely to the accident.  
The diagnosis was cervical and lumbar spine arthritis.  A 
June 1975 treatment record shows that the veteran had a 
whiplash injury from the automobile accident in April 1974, 
and had complained of neck and low back pain since then.  He 
also reported occasional radiation of pain into the left arm 
and right leg in a radicular pattern.  The impression was 
probable diffuse osteoarthritis. 

On VA orthopedic examination in August 1975, the veteran 
related that he initially had back and neck problems in 
service, related to an injury in a supply house in which 
something was pushed over on him, noting that things went 
fairly well after that.  After service, in 1961, he had 
suffered a compression fracture of L1, and had a whiplash 
injury to his cervical spine several years later.  The 
examiner commented that the veteran's present complaints, 
which were mostly related to his neck, probably had nothing 
to do with the injury sustained in service in 1951.  The 
examiner further commented that "probably more significant 
is the injury he sustained in the area since [service,] as 
evidenced on x-rays" of the cervical spine that showed 
spondylosis of the cervical vertebrae.  The diagnosis was 
cervical spondylosis without radiculopathy or myelopathy, and 
old compression fracture of L1. 

A VA treatment record dated in September 1975 showed a 
diagnosis of cervical spondylosis, without radiculopathy.

Treatment notes from Dr. S.T. dated in October 1975 referred 
to a history of back injury in 1952.  Records dated in April 
1978 from A. O., M.D., indicate "In 1950, [the veteran] had 
a packing crate pushing him and sustained a compression to 
the lumbar spine.  In 1961, he fell out of a toboggan slide 
and injured his back. . . . In 1974, April, he was rear-ended 
by a car and ever since he complained of neck pain."  Dr. O 
commented that the minimal degenerative changes in the 
cervical spine were present in most people his age without 
many symptoms.  

Records from Dr. S.M. dated in June 1978 related that the 
veteran had pain in right hip and thigh, both shoulders, and 
vertebral column dating to 1960.  He had a toboggan accident 
in 1961.  About one year later, he developed back pain.  He 
also suffered a whiplash injury in 1974.  

A VA hospital summary shows that the veteran was hospitalized 
from September 1979 to November 1979, and he reported he fell 
in 1972 with onset of neck pain and worsened back pain.  He 
reported he sustained additional injury in a 1974 automobile 
accident with increased cervical spine pain.  Observations 
suggested a psychiatric component to his symptoms.

A December 1990 private medical record showed that the 
veteran reported he was injured on the job in January 1990.  
He worked until May, but stopped because of back and leg 
pains.  Over the past several months, he had progressive 
discomfort in the neck.  An MRI showed cervical spondylosis, 
and he was to be scheduled for a myelogram.  A myelogram 
showed congenital C2-3 fusion, and cervical spondylosis. 

Notes from W.B., M.D., dated in May 1991 indicated that neck 
pain began during therapy for the back.  Radiographic tests 
showed degenerated disc at L5-S1 and quite severe spondylosis 
at C3-4 and C5-7.  In statements dated in August 1991, Dr. B 
stated that the degenerated disc probably had preceded the 
January 1990 injury, although the pain and resulting 
disability began with the injury.  Also, Dr. B. felt that the 
degenerated discs in the neck had begun long before the 
injury.  

Records from Dr. J.B., dated in August 1991, included a 
history of L1 compression fracture in 1950 from which he 
recovered without any significant residuals, whiplash injury 
in 1974, and work-related injury in January 1990.  

In an April 1992 statement, Dr. H.F. opined that the veteran 
injured his neck at the same time he injured his back in his 
employment in January 1990.

In March 1993, the RO received copies of letters the veteran 
sent to his mother in 1950.  He mentioned that he had been in 
an accident in which he fell off a train.  There was no 
mention of back injury or other serious residual.  Statements 
from W.K. and F.K. also recounted the veteran's fall from a 
train.  The veteran's May 1993 statement enumerated injuries 
in service, including a fall down the stairs in May 1949, a 
fall from a train in January 1950, and injury from being 
struck by a box in September 1950.

In a May 1993 letter, Dr. W.B. indicated that the veteran had 
asked for his opinion as to the cause of his neck and back 
pain, and claimed the veteran presented him with records from 
service, in January 1950, showing that he had been thrown 
from a train, resulting in severe neck, back, and leg pain.  
Dr. W.B. further noted that in service the veteran was 
treated for "lumbago," now called mechanical low back pain, 
and that a box fell on him in September 1950.  In 1990, he 
was found to have spondylosis in the neck.  The veteran asked 
whether the in-service injury could have led to the 
development of his current disorders.  Dr. W.B. answered that 
it is well known and accepted that spine injuries frequently 
lead to spondylosis, and that it sounded to him as if the 
veteran had a spine injury in service as described.  In a May 
1995 statement, after discussing his medical credentials, as 
well as the veteran's history, Dr. W.B. stated that, based on 
his experience and judgment, as well as a referenced medical 
text, he thought it was probable that the veteran's spine 
injuries in service did lead to his current spondylosis or at 
least had a major part in its development.  Dr. W.B.'s 
January 1997 letter offered a similar opinion.  

In a May 1996 letter, Dr. W.B. stated that the veteran had no 
neck complaints prior to the January 1990 accident and 
attempts at rehabilitation.  Therefore, it was reasonable to 
assume that the pain and disability began because of these 
injuries.

In May 1995, the veteran and his spouse testified at an RO 
hearing.  He testified that, in service in 1950, a box fell 
on his back, pushing him to the floor, and he was treated 
with heat and massage.  After service, he had intermittent, 
minor back problems.  He denied having any work-related spine 
injury.  During the hearing, he submitted a written statement 
highlighting in-service and post-service injuries and 
symptoms relevant to his claim.  He also submitted a 
statement from his sister, who recalled that he had back pain 
from the time of his discharge to the present, and a 
statement from J.P., who indicated that he recalled an 
incident in which the veteran fell off a train.

On VA orthopedic examination in April 1997, the veteran 
described the in-service box injury in September 1950 and 
indicated that he had intermittent back pain since that time.  
He had a work-related injury in January 1990.  He also 
described having a motor vehicle accident in 1950 on active 
duty, with neck injury.  He had undergone surgery on both the 
back and neck.  The diagnoses included status post anterior 
cervical fusion with probable disc excision.  The examiner 
opined that the current findings in the back were not 
"partially or etiologically related to the in service 
findings.  The degree of probability is equally likely as not 
related to service findings and the rationale for this is 
that the patient did have, as understand it from going over 
the chart, cervical injury as well as lumbar injury, however, 
it seems that the initiating cause for the requirement for 
spinal fusion both in the lumbar and cervical area were the 
workman's comp injury that occurred on 1-10-90."

In March 1998, the veteran and his spouse testified at a 
hearing before a Veterans Law Judge.  He described the in-
service incidents of falling down stairs, falling from a 
train, and being struck by a footlocker-type box.  He related 
that his separation examination was not thorough and that he 
did not have an opportunity to discuss his back problems.  He 
discussed in-service and post-service symptoms and treatment.  
A September 2001 hearing transcript included similar 
testimony.

In an April 1998 statement, Dr. J.B. indicated that he had 
reviewed the veteran's records and history, particularly 
prior injuries.  Dr. B opined, as a board-certified 
orthopedic surgeon, that the veteran's spondylosis of the 
cervical and lumbar spine was "quite likely related to his 
serious injuries of the 1950s".

On VA orthopedic examination in March 1999, it was noted that 
the veteran reported a history of work-related injury in 
January 1990 with subsequent surgeries.  He also said he fell 
down some stairs on active duty in 1949, fell out of a 
railroad car in 1950, and was injured when a footlocker fell 
on him in September 1950, at which time he was treated for 
lumbago.  In addition, he reported history of a motor vehicle 
accident in 1974, with subsequent neck and back pain.  The 
examiner noted that there were conflicting medical opinions 
from VA and private physicians concerning the possible 
relationship between the described in-service injuries and 
the veteran's current neck and back disorders.  The examiner 
stated that, after a thorough review of the veteran's claims 
folder, no evidence was found to suggest that the veteran's 
current condition or need for surgery was connected to 
service.  The examiner based his opinion on the time interval 
between service and the need for surgery and the intervening 
injuries.  The examiner conceded that there was obvious 
evidence that the surgery was preceded by degenerative 
changes, but indicated that these degenerative changes occur 
in all human beings, and could be focalized as in the 
veteran's case without being related to military duty.

In February 2002, the Board requested an IME opinion from a 
specialist in orthopedics, Dr. S.C.  The report, received 
later that month, included a discussion of the veteran's 
contentions and the relevant medical evidence of record.  Dr. 
C concluded that the veteran was suffering from cervical 
spondylosis, a progressive degenerative condition that is 
expected in the normal population, and that was appropriate 
for his age.  After reviewing the records, Dr. C found no 
event during the veteran's active duty that would indicate 
significant injury and explain his present symptoms.  Dr. C 
opined that the veteran's present symptoms were most likely 
due to progressive degenerative disease of the cervical spine 
and lumbar spine, which is normal during human maturity, due 
to genetic predisposition and not a specific trauma.  The IME 
further indicated that there was no documented event which 
would explain a higher incidence of degenerative disease or a 
likelihood to develop a problem later as a consequence of 
active duty injury.  Dr. C added that there was ample 
evidence of post-service injury, and some suggestion of 
psychogenic overlay or hysteria reaction.  The IME reviewer 
concluded that he did not believe that the veteran's present 
symptoms were service-related as documented in the records.

In a September 2003 letter, a private physician, Dr. P.F., 
indicated he had reviewed the medical file of the veteran, 
and provided a detailed narrative describing the veteran's 
medical history of his back.  Dr. F noted that the veteran 
sustained an injury in January 1950 when he fell off a train 
and scrape the right side of his face with a resultant 
laceration above his right eye.  Dr. F indicated that this 
was documented in a January 1950 letter that the veteran had 
written to his mother, shortly after the incident, in which 
he described falling off a train.  After reviewing the 
veteran's medical records, Dr. F detailed many facts that 
were established, including:  that he fell/pushed/jumped off 
a moving train in 1949 and that the first clear documentation 
of cervical spine problems was in 1975 following an MVA.  Dr. 
F found that cervical spondylosis was clearly established in 
the 1970s, and noted that while it was possible that cervical 
spondylosis could have been caused by the military injuries, 
the medical record lacks sufficient evidenced to substantiate 
ongoing symptoms within the first several years following the 
end of military service.  Dr. F further noted that the 
medical record primarily reflects the onset of cervical spine 
symptoms in 1975 and thereafter.  Dr. F concluded that 
"causation cannot be established with respect to cervical 
spondylosis".  

In an April 2006 letter, Dr. G.D. (who is board certified by 
the American Board of Physical Medicine and Rehabilitation) 
indicated that the veteran had been referred for a disability 
evaluation by Unival.  Dr. D noted that the medical records 
reviewed were extensive, but there was "no real record" of 
his neck injury when he was thrown from the train.  Dr. D 
listed other records reviewed, including a May 1975 
"military service record" showing cervical disc disease; a 
letter from Dr. S.M., letters from Dr. W.B. dated in May 
1991, August 1991, May 1993, and May 1995.  The impressions 
included cervical spondylosis and cervical radicular disease 
intermittently.  Dr. D opined that "if" the veteran fell 
from a train in service, then he "does have a service-
connection cervical spine injury", and that would be the 
"inciting event that started the spondylogenic disc disease 
and would be the seed that results in all of his future neck 
problems even though he had aggravations outside of that".  
Although the wording is somewhat confusing, it appears that 
Dr. D also indicated that if there was no belief that the 
veteran ever sustained a fall from the train, then the 
cervical disability would more likely be a "disease of 
life" or have been caused by subsequent injury, including 
the motor vehicle accident in 1974 and the work-related 
injury when a box fell on him in 1990.  


III.  Analysis

A.  New and Material Evidence Claim

To reopen a claim following a final decision, the appellant 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to section 3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the veteran's claim to 
reopen was filed after August 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In a November 2004 decision, the Board denied the veteran's 
claim for service connection for a cervical spine disability.  
The veteran was notified of the decision, and his appellate 
rights thereto, but he did not file an appeal with the Court 
of Appeals for Veterans Claims.  Thus, the November 2004 
Board decision was final based upon the evidence of record at 
that time.  It is the last final disallowance of the claim 
for service connection for a cervical spine disability.

The evidence of record at the time of the November 2004 Board 
decision included the veteran's STRs, private treatment 
records, VA treatment records, VA examinations, opinions from 
private physicians, and an independent medical expert 
opinion.  

In January 2005, the veteran's representative, on his behalf, 
basically requested that his claim for service connection for 
a cervical spine disability be reopened.

Evidence submitted subsequent to the November 2004 Board 
decision includes VA treatment records, a letter from a 
private physician, and lay statements and several internet 
excerpts from the veteran.  He submitted an April 2006 letter 
from Dr. G.D. who reviewed the evidence provided by the 
veteran and opined that "if" he fell from a train in 
service, then he "does have a service-connection cervical 
spine injury", and that would be the "inciting event that 
started the spondylogenic disc disease and would be the seed 
that results in all of his future neck problems even though 
he had aggravations outside of that".  This evidence is new, 
in that it has not been previously considered and is arguably 
not cumulative.  This evidence is also material to the claim 
for service connection for a cervical spine disability, as it 
addresses the issue of whether the veteran's cervical spine 
disability may be related to service, and therefore does 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover, this letter raises a reasonable possibility 
of substantiating the claim, as it pertains to the 
significant question of whether the veteran's cervical spine 
disability is related to service.

Therefore, the Board agrees with the RO's conclusion that new 
and material evidence has been submitted since the November 
2004 Board decision, and concludes that the claim for service 
connection for a cervical spine disability is reopened.  
Noting that the RO has already considered the veteran's claim 
on the merits, the Board will proceed with the appeal and 
address the merits as well. 

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The veteran essentially contends that he has a cervical spine 
disability that had an onset in service when he fell from a 
moving train in January 1950.  His STRs show no report of or 
finding of a cervical injury or disability, and show no 
report of a fall from a train.  Post-service treatment 
records show that in April 1975 cervical arthritis was 
diagnosed and in September 1975, for the first time, a 
diagnosis of cervical spondylosis was made.  

In support of his claim that he fell from a train in service, 
the veteran has submitted buddy statements as well as a 
letter that he had written to his mother in January 1950, 
telling her of the incident.  With regard to his contentions 
regarding the fall from the train, it is true that the 
veteran's lay statements (and others' lay statements) may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); Jandreau; Buchanan, supra.  Here, the 
veteran (and other witnesses) are certainly competent to 
report that the veteran fell from a moving train and to 
describe any resultant symptoms he may have had or may have 
complained of.  However, the Board does not believe that a 
cervical injury, as contrasted with cervical symptoms, is 
subject to lay diagnosis.  That is to say, the Board finds no 
basis for concluding that a lay person would be capable of 
discerning whether the veteran sustained a cervical injury in 
service, in the absence of specialized training, and, in this 
case, the veteran has not established any specialized 
training for such qualifications.  Thus, what is missing in 
this case is competent medical evidence of a link between the 
veteran's cervical spine disability and service.

The Board acknowledges that three private physicians, Dr. 
J.B., Dr. W.B., and Dr. G.D., have opined that the veteran's 
cervical spine spondylosis is likely related to his in-
service injury.  The Board observes, however, that Dr. J.B. 
and Dr. W.B. based their opinions on a questionable medical 
history.  In a May 1993 letter, Dr. W.B. indicated the 
veteran presented him with a record from service showing that 
in January 1950 he had been thrown from a train resulting in 
severe neck, back, and leg pain.  Although the veteran was 
asked to provide a copy of this record which Dr. W.B. 
mentioned, he was unable to provide a service record matching 
Dr. W.B.'s description.  In addition, Dr. J.B. and W.B. based 
their opinions in part on a representation that a compression 
fracture (L1) was purported to have occurred during service 
in January 1950.  A review of the veteran's STRs, however, 
reveals no such injury (although such an injury is noted to 
have occurred in the 1960s, years following service).  
Further, with regard to Dr. G.D.'s opinion, the Board notes 
that the veteran apparently provided Dr. G.D. with much of 
the medical history tending to support his claim, including 
copies of opinions by Dr. J.B. and Dr. W.B., but Dr. G.D. did 
not note a review of any of the negative evidence in this 
case, including the VA examinations in April 1997 and March 
1999, the IME opinion in February 2002, and the September 
2003 letter from Dr. F.  In that regard, the Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 460- 61 (1993).  A medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Thus, 
the Board finds that the opinions provided by Dr. W.B., Dr. 
J.B., and Dr. G.D. to be less probative and persuasive than 
the opinions cited below.  

The most comprehensive opinion of record, the February 2002 
IME opinion from Dr. S.C., correctly noted that, other than 
the August 1950 record noting lumbago, the remaining service 
records contain no mention of a spinal complaint or injury.  
The February 2002 IME opinion gave a detailed recitation of 
the veteran's medical history and discussed service, private, 
and VA medical records, and also contained a well-reasoned, 
well-supported rationale for the opinion expressed.  This 
opinion was essentially similar to conclusions reached by VA 
examiners (April 1997 and March 1999) and a private physician 
(P.F., M.D., September 2003).  In short, the opinions by Dr. 
S.C. in February 2002, the VA examiners in April 1997 and 
March 1999, and Dr. F are more persuasive than the opinions 
rendered by Dr. J.B., Dr. W.B., and Dr. G.D., in that they 
are based upon a more accurate and thorough medical history.  

Based upon the foregoing, the Board must find that the 
preponderance of the evidence of record weighs against a 
finding that the veteran has a cervical spine disability 
which is related to service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for a 
cervical spine disability is denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The reopened claim for service connection for cervical spine 
disability is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


